Citation Nr: 9910234	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-33 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

 Appellant and his spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans' Affairs (VA) Medical & Regional 
Office Center in Wichita, Kansas (RO), which declined to 
reopen the veteran's previously denied claim for service 
connection for seizures and denied service connection for 
frozen hands.  In June 1998, the RO reopened the veteran's 
claim of entitlement to service connection for a seizure 
disorder, but denied the benefit sought on appeal.  

The Board notes that at the veteran's hearing at the RO in 
December 1997 he withdrew his claim for service connection 
for frozen hands.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A seizure disorder was not manifested during service.  

3.  The veteran's seizures were first documented in 1974, 
three years after discharge from service, and are not shown 
to be related to service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board notes that by an unappealed 
rating decision dated May 1975, the RO denied the veteran's 
claim of entitlement to service connection for a seizure 
disorder.  In February 1997, the veteran attempted to reopen 
his claim, but was denied by the RO.  In June 1998, based on 
hearing testimony presented in December 1997, the RO 
determined that the veteran had submitted new and material 
evidence to reopen the previously denied claim.  In this 
regard the Board would note that new evidence, submitted to 
reopen a claim, will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
See Justus v. Principi, 3 Vet.App. 510, 513 (1992).  As such 
the Boar finds that the claim for service connection was 
properly reopened and decided by the RO on the merits.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran contends that his seizure disorder first 
manifested during active service.  In order to establish 
service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular 
injury or disease resulting in a current disability was 
incurred in or aggravated coincident with service in the 
Armed Forces.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(1998).  For a disability such as epilepsy or a seizure 
disorder, service connection can be granted if the disorder 
manifests to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In the present case, during induction examination dated 
December 1967, the veteran reported that he had had a head 
injury, but the examining physician indicated that there were 
no residual symptoms.  During an RO hearing conducted in 
December 1997, the veteran testified that while in basic 
training he was knocked unconscious during pugil stick 
training, and that he had several episodes of passing out in 
formation, but was never treated.  Allegedly, after an 
incident during which the veteran was found lying in the 
middle of a parade field and was not aware of how he got 
there, he was referred to mental hygiene for personal 
problems.  Service medical records do not confirm that visit 
nor do they disclose that the veteran was seen for seizures 
at any time during active service.  In February 1968, the 
veteran was seen for headaches and a history of a pre-service 
automobile accident was recorded.  Posttraumatic headaches 
were diagnosed and medication was recommended.  In June 1968, 
the veteran complained of dizzy spells and breathing 
difficulties, but no disorder was diagnosed.  In August 1969, 
the veteran reported sleeping difficulties and dizziness when 
he was above 10 feet from the ground.  During his separation 
examination in January 1971, the veteran did not report and 
the examining physician did not note seizures or head trauma. 

Post-service medical records reflect that the veteran 
currently has a seizure disorder.  
A November 1974 VA hospitalization report indicates that the 
veteran was admitted with a complaint that he "blacked out 
October 13, 1974" while standing on the shoulder of a road.  
The history of present illness notes that the veteran was in 
his usual state of health until October 13, 1974.  The 
veteran reported that he had had a similar episode of passing 
out that past fall and one in 1968 when the temperature was 
100 degrees.  It was felt that his seizure disorder was 
probably related to past head trauma.  VA outpatient 
treatment records dated from January 1976 to July 1978 
reflect continued treatment for the veteran's seizure 
disorder.  

During his RO hearing, the veteran testified that he had one 
to two seizures a year after service until he was placed on 
medication in 1974.  Since 1974 he only had one seizure when 
the physician was trying to wean him from the medication.  
The veteran's wife testified that she first witnessed a 
seizure in December 1971 when the veteran fell into the side 
of a truck.  

During a VA examination in May 1997 the examiner diagnosed 
probable generalized tonic seizures and indicated that 
although the cause of the seizures was unclear, idiopathic 
epilepsy was suspected.  The examiner noted that, "It is 
possible that the seizures are post-traumatic, but this seems 
less likely.  If the seizures are post-traumatic, then it is 
also unclear as to whether they may be secondary to head 
injury sustained before or during military service."

According to the above evidence, the veteran's seizures were 
first documented by a physician in 1974, three years after 
the veteran's separation from service, and no physician has 
indicated that initial manifestations of the veteran's 
seizure disorder occurred prior to that time or that any 
symptomatology shown in service medical records represented 
manifestations of a seizure disorder.  In fact, the May 1997 
VA examiner indicated that it was unclear whether a 
relationship exists between the disorder and the veteran's 
period of service.  The Board finds that this opinion is too 
speculative to establish a relationship between the veteran's 
seizures and service when that opinion is weighed against the 
other medical evidence of record.  That other medical 
evidence does not show that he had any head trauma or seizure 
disorder during service, and that seizures were first 
clinically manifested in 1974, more than three years 
following service.

The veteran and his wife assert that the veteran initially 
manifested symptoms of his seizure disorder in 1969 or 1971, 
during active service.  However, as the veteran and his wife 
have no medical expertise, their assertions regarding the 
inception of the veteran's seizure disorder do not represent 
competent evidence of a nexus or medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

Inasmuch as the preponderance of the evidence shows that the 
veteran's seizure disorder was not incurred during active 
service or within one year of discharge, the veteran's claim 
for service connection for a seizure disorder must be denied.  
The Board has considered the doctrine of reasonable doubt 
under 38 U.S.C.A. § 5107(b), but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.


ORDER

Service connection for a seizure disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



